Citation Nr: 1630564	
Decision Date: 08/01/16    Archive Date: 08/11/16

DOCKET NO.  12-10 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an extraschedular rating for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1967 to July 1970 and from June 1973 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a May 2015 Travel Board hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file.

In September 2015, the Board granted the Veteran a 10 percent disability rating for bilateral pes planus, and denied entitlement to an extraschedular rating for bilateral pes planus.  The Veteran appealed this denied claim. 

In May 2016, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Partial Remand (JMPR) by counsel for the Veteran and VA, finding that the Board erred insofar as it failed to provide adequate reasons and bases for its finding that the Veteran's bilateral pes planus claim does not warrant referral for extraschedular consideration. Specifically, the JMPR stated that the Board failed to discuss the combined effects of all of the Veteran's service-connected conditions when determining whether referral for extraschedular rating was appropriate.  The JMPR specifically mentioned the Veteran's testimony during the May 2015 Board hearing that he had to wear a cushion in the sole of his shoe to help him walk better, and that his service-connected lower left leg scar interfered with his ability to wear socks and shoes due to the effect on his circulation.  Therefore, the Court vacated the Board's decision denying entitlement to an extraschedular rating for bilateral pes planus and remanded the matter to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

 Pursuant to the May 2016 JMPR, the Board has considered whether the Veteran's bilateral pes planus warrants referral for extraschedular consideration based on the combined effects of all of the Veteran's service-connected conditions.  See Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014) (extraschedular rating consideration is based on the collective impact of multiple disabilities); 38 C.F.R. § 3.321(b)(1).

In this case, the Veteran testified that he has to wear a cushion in the sole of his shoe to help him walk better, and that his service-connected lower left leg scar interfered with his ability to wear socks and shoes due to the effect on his circulation.  Arguably, the schedular ratings in this instance are inadequate, as the rating schedule for pes planus does not contemplate the inability to wear cushions in the shoe due to other service connected disabilities.  While the rating schedule under Diagnostic Code 5276 for acquired pes planus does provide for symptoms of pronounced pes planus not improved by orthopedic shoes or appliances, it does not provide for situations where the Veteran is unable or limited in his ability to use orthopedic supports.  Therefore, the Board finds that the matter should be referred for extraschedular consideration. 

Accordingly, the case is REMANDED for the following action:

1. Refer the issue of entitlement to an increased disability rating for bilateral pes planus to the Director of Compensation for consideration of an extraschedular evaluation.

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




